Citation Nr: 1751155	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-47 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1978 to April 1984.  He was awarded the Army Good Conduct Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from December 2009 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2015.  A transcript of that proceeding has been associated with the claims file.

In a November 2016 rating decision, the RO granted the Veteran's service connection claims for hepatitis C, cirrhosis of the liver, and tinnitus; thus those claims are no longer on appeal.  Moreover, additional evidence was added to the claims file after the April 2017 Supplemental Statement of the Case; however the Veteran through his representative waived RO consideration of that evidence in an October 2011 brief.

The issues of entitlement to service connection for a left ear hearing loss disability and right and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence shows the Veteran's right ear auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz frequencies did not exceed 26 decibels, and his speech recognition scores were not less than 94 percent.


CONCLUSION OF LAW

A right ear hearing loss disability for VA compensation purposes has not been shown.  38 C.F.R. § 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2010 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided a hearing before the undersigned VLJ in November 2015.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board's previous remand directives were completed with respect to the claim decided herein, as the Veteran was provided an audiological examination in September 2016.  Stegall v. West, 11 Vet. App. 268 (1998). 

Right Ear Hearing Loss Disability

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2017), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

This claim turns on whether the Veteran has a hearing loss disability in his right ear for VA compensation purposes.  The record shows he does not.

The Veteran was provided a VA audiological examination in July 2010.  Audiometry revealed that puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz did not exceed 15 decibels, and the Veteran's Maryland CNC score was 98 percent.  The Veteran was afforded another audiological examination in September 2016.  Puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz did not exceed 20 decibels, and the Veteran's Maryland CNC score was 100 percent.  

As shown above, none of the July 2010 or September 2016 puretone measurements, at any frequency, exceeded 26 decibels.  Moreover, the Veteran had no speech recognition scores below 94 percent.  Thus, he has not been shown to have a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2017).  Accordingly, service connection for a right ear hearing loss disability is not warranted, and this claim must be denied.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

The Veteran's September 2016 audiological examination indicated a left ear Maryland CNC score of 92 percent, which notwithstanding the examiner's finding of "normal hearing" in the left ear, demonstrates a left ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2017).  However, the September 2017 examiner did not opine whether the Veteran's left ear hearing loss disability was related to service.  Thus, remand for an opinion is necessary.

The Veteran's September 2016 shoulder examination noted diagnoses of right and left rotator cuff tendonitis.  The examiner opined that the Veteran's shoulder disabilities were less likely than not related to service.  In her supporting rationale, the examiner stated that examination reports by Dr. D. dated in 1999 documented normal shoulder evaluations.  However the only records from Dr. D. on file date from 2009 forward.  Given this inconsistency, additional clarification is required.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an audiologist for an addendum opinion regarding the Veteran's left ear hearing loss disability.  

The audiologist should review the entire claims file, to include this remand, and provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss disability is related to service, to include identified noise exposure from rifle ranges and other live fire while working in field mess tents during service.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Forward the Veteran's claims file to an appropriate physician for an addendum opinion regarding the Veteran's right and left shoulder disabilities.  If the physician determines that the Veteran should be provided another VA examination, one should be scheduled.

The physician should review the entire claims file, to include this remand, and provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any right and left shoulder disability is related to service, to include duties requiring repeated lifting of pots and pans, food, and cabinets housing burner units.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


